Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/611784. Claims 30-33, 37-38, 41, 45-46, 48, 54, and 56 are elected without traverse. Claims 30-33, 37-38, 41, 45-46, 48, 54, and 56 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-33, 37-38, 41, 45-46, 48, 54, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process). As such, claims 30 is/are drawn to one of the statutory categories of invention.
Claims 30-33, 37-38, 41, 45-46, 48, 54, and 56 are directed to presenting information/images on a display of a vehicle based on context. Specifically, the claims recite presenting a generic set of images and a first set of images when the vehicle is in a first defined context as represented by a first set of contextual information presenting the generic set of images and a second set of images when the vehicle is in a second defined context represented by a second set of contextual information, wherein the second set of images are different from the first set of images and the second defined context is different from the first defined context, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as display, vehicle merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the display, vehicle perform(s) the steps or functions of presenting a generic set of images and a first set of images when the vehicle is in a first defined context as represented by a first set of contextual information presenting the generic set of images and a second set of images when the vehicle is in a second defined context represented by a second set of contextual information, wherein the second set of images are different from the first set of images and the second defined context is different from the first defined context. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a display, vehicle to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of presenting information/images on a display of a vehicle based on context. As discussed above, taking the claim elements separately, the display, vehicle perform(s) the steps or functions of presenting a generic set of images and a first set of images when the vehicle is in a first defined context as represented by a first set of contextual information presenting the generic set of images and a second set of images when the vehicle is in a second defined context represented by a second set of contextual information, wherein the second set of images are different from the first set of images and the second defined context is different from the first defined context. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of presenting information/images on a display of a vehicle based on context. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 31-33, 37-38, 41, 45-46, 48, 54, and 56 further describe the abstract idea of presenting information/images on a display of a vehicle based on context. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 30-33, 37, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan, (U.S. Patent Application Publication No. US20040192351A1).

Regarding Claim 30, Duncan teaches a method of operation in a vehicle, the vehicle comprising at least one display (0013: delivery vehicles, long or short haul trucks, taxi cabs, city buses, subway cars or commuter trains, that carry advertising display devices 16 as video billboards visible to the public) visible from an exterior of the vehicle (Fig. 1 16: advertising display devices), the method comprising:presenting a generic set of images (0005: advertisements presented on mobile vehicles, such as trucks or taxis… 0016: displaying the three advertisements at varied rates based on time of day… 0017: the rate of change can increase or decrease such as to change advertisements every 30 seconds)  and a first set of images (claim 14: determining the position of a vehicle; selecting a first advertisement for display at the vehicle based on the position determination; displaying the selected first advertisement with a display device located on the vehicle) by the at least one display when the vehicle is in a first defined context (0005: presenting advertising content in a desired context is that context generally changes for a given time and location) as represented by a first set of contextual information (“Examiners notes: context can be the location or time of the day as mentioned in the specification of the application in the brief summary paragraph: Contextualinformation can include any one, more or a combination of: a definedgeographic area, a defined temporal specification (e.g., date, day, time”); andpresenting the generic set of images and a second set of images (claim 14: selecting a second advertisement for display at the vehicle based on the position determination; and displaying the selected second advertisement with the display device) by the at least one display when the vehicle is in a second defined context (0005: presenting advertising content in a desired context is that context generally changes for a given time and location) represented by a second set of contextual information, wherein the second set of images are different from the first set of images and the second defined context is different from the first defined context; (“Examiners notes: context can be the location or time of the day as mentioned in the specification of the application in the brief summary paragraph: Contextualinformation can include any one, more or a combination of: a definedgeographic area, a defined temporal specification (e.g., date, day, time”).

Regarding Claim 31, Duncan teaches the method of claim 30, wherein the first and the second sets of contextual information comprises at least one or more of a defined geographic area (claim 14: A method for mobile display of advertising content, the method comprising: determining the position of a vehicle; selecting a first advertisement for display at the vehicle based on the position determination; displaying the selected first advertisement with a display device located on the vehicle; determining the position of the vehicle as the vehicle moves; selecting a second advertisement for display at the vehicle based on the position determination; and displaying the selected second advertisement with the display device), a defined temporal specification, a defined event, a defined event type, or a defined demographic aspect of people in a proximity of the vehicle.

Regarding Claim 32, Duncan teaches the method of claim 30, wherein the first set of contextual information comprises a first defined geographic area and the second set of contextual information comprises a second defined geographic different from the first defined geographic area; (claim 14: A method for mobile display of advertising content, the method comprising: determining the position of a vehicle; selecting a first advertisement for display at the vehicle based on the position determination; displaying the selected first advertisement with a display device located on the vehicle; determining the position of the vehicle as the vehicle moves; selecting a second advertisement for display at the vehicle based on the position determination; and displaying the selected second advertisement with the display device), and (0008: An advertisement display controller associated with each of plural vehicles determines the vehicle location from a locator device and selects an advertisement content for display based on the context associated with the advertisement content and the vehicle position. Context varies with proximity to selected locations and with the movement of the vehicle. In one embodiment, context varies with proximity of two or more of the plural vehicles to each other so that advertisement content displayed on the vehicles is coordinated by a synchronization and differentiation engine).

Regarding Claim 33, Duncan teaches the method of claim 30, wherein the first set of contextual information comprises a combination of a first defined geographic area and a first defined temporal specification and the second set of contextual information comprises a second defined geographic area and he a second defined temporal specification different from the first defined temporal specification; (0005: presenting advertising content in a desired context is that context generally changes for a given time and location), (“Examiners notes: temporal specification is the time of the day as mentioned in the specification of the application in the brief summary paragraph: Contextualinformation can include any one, more or a combination of: a definedgeographic area, a defined temporal specification (e.g., date, day, time”).

Regarding Claim 37, Duncan teaches the method of claim 30, further comprising:determining a location of the vehicle via at least one of a spatial position receiver (claim 27: determining the position of a vehicle further comprises determining the position of the vehicle with a GPS locator) or an image- based position detection system, operable to ascertain an approximate position of the vehicle at a plurality of times.

Regarding Claim 41, Duncan teaches the method of claim 30, further comprising:autonomously determining when the vehicle enters the first defined geographic area or the vehicle approaches within a defined threshold of the first defined geographic area, and(claim 14: A method for mobile display of advertising content, the method comprising: determining the position of a vehicle; selecting a first advertisement for display at the vehicle based on the position determination; displaying the selected first advertisement with a display device located on the vehicle; determining the position of the vehicle as the vehicle moves; selecting a second advertisement for display at the vehicle based on the position determination; and displaying the selected second advertisement with the display device),  wherein presenting the first set of images is in response to determining that the vehicle is entering the first defined geographic area or the vehicle approaching within the defined threshold of the first defined geographic area; (claim 14: A method for mobile display of advertising content, the method comprising: determining the position of a vehicle; selecting a first advertisement for display at the vehicle based on the position determination; displaying the selected first advertisement with a display device located on the vehicle; determining the position of the vehicle as the vehicle moves; selecting a second advertisement for display at the vehicle based on the position determination; and displaying the selected second advertisement with the display device).	


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, (U.S. Patent Application Publication No. US20040192351A1) in view of Grossman, (U.S. Patent Application Publication No. 20090146846).
	As to Claim 38, Duncan teaches the method of claim 30.
Duncan does not teach wherein presenting a first set of contextual information when the vehicle is in a first defined context as represented by a first set of contextual information includes presenting a first set of menu items and presenting a second set of images when the vehicle in a second defined context represented by a second set of contextual information includes presenting a second set of menu items.
However Grossman teaches wherein presenting a first set of contextual information when the vehicle is in a first defined context as represented by a first set of contextual information includes presenting a first set of menu items and presenting a second set of images when the vehicle in a second defined context represented by a second set of contextual information includes presenting a second set of menu items; (0106: it is determined whether location data has changed (preferably within a predetermined period of time such as two minutes). If it is determined that there has been a location area change, the alarm system proceeds to step 704. The predetermined period of time can be used so that if a vehicle has just driven into a valet parking area, a gas station, etc. it could be determined that there recently was a change of location and the system can respond accordingly. However, if the vehicle has been in the new area for more than the predetermined period of time, it can be determined that displaying a menu corresponding to the location may not be necessary. This method may be advantageous in situations where the user may sit in the car for an extended period of time (e.g., waiting on line to pick up passengers, waiting in traffic, etc.). However, the predetermined time period is optional, and the alarm system may change a menu display when it detects that the location has changed (e.g., from a first area to another area, such as a valet parking zone, a hospital zone, etc.) or that the vehicle has begun to move after being stopped for a period of time (e.g., when waiting on line at a gas station, etc.), such that a desired display may be displayed when deemed appropriate. The system may also use speed to determine whether certain options may be activated. For example, the vehicles speed may be determined before, for example, the seat belts, the fuel door, etc. can be activated (e.g., opened)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan to include wherein presenting a first set of contextual information when the vehicle is in a first defined context as represented by a first set of contextual information includes presenting a first set of menu items and presenting a second set of images when the vehicle in a second defined context represented by a second set of contextual information includes presenting a second set of menu items of Grossman. Motivation to do so comes from the knowledge well known in the art that wherein presenting a first set of contextual information when the vehicle is in a first defined context as represented by a first set of contextual information includes presenting a first set of menu items and presenting a second set of images when the vehicle in a second defined context represented by a second set of contextual information includes presenting a second set of menu items would provide or display a content or advertisement based on location and group gathering that the group would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, (U.S. Patent Application Publication No. US20040192351A1) in view of Kirkpatrick, (U.S. Patent Application Publication No. 20150161446).
	As to Claim 45, Duncanteaches the method of claim 30.
Duncan does not teach autonomously determining a location of the vehicle by performing image recognition by at least one graphics processing unit on a plurality of images captured by one or more cameras positioned on the vehicle to capture images of an external environment about at least a portion of the exterior of the vehicle.
However Kirkpatrick teaches autonomously determining a location of the vehicle by performing image recognition by at least one graphics processing unit on a plurality of images captured by one or more cameras positioned on the vehicle to capture images of an external environment about at least a portion of the exterior of the vehicle; (claim 17: A video arrangement, comprising: a camera configured to capture video images of an external environment as the camera is carried by a motor vehicle; means for determining a plurality of locations of the vehicle in association with the video images captured by the camera; and a video processing circuit configured to: retrieve information about an asset associated with the external environment, the information including a location of the asset; and superimpose the information as text onto the video images, the text being disposed at respective positions within the video images, the positions being indicative of the location of the asset within the video frames). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan to include autonomously determining a location of the vehicle by performing image recognition by at least one graphics processing unit on a plurality of images captured by one or more cameras positioned on the vehicle to capture images of an external environment about at least a portion of the exterior of the vehicle of Kirkpatrick. Motivation to do so comes from the knowledge well known in the art that autonomously determining a location of the vehicle by performing image recognition by at least one graphics processing unit on a plurality of images captured by one or more cameras positioned on the vehicle to capture images of an external environment about at least a portion of the exterior of the vehicle would provide or display a content or advertisement in a position where a group of people can see the advertisement which would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 46, 54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, (U.S. Patent Application Publication No. US20040192351A1) in view of Yamaguchi et al., (U.S. Patent Application Publication No. 20190188640).
	As to Claim 46, Duncan teaches the method of claim 30.
Duncan does not teach stocking in the vehicle a first order mix and a second order mix, wherein the first order mix includes a first plurality of items and the second order mix includes a second plurality of items, the first plurality of items and the second plurality of items having a different one or more of a price, a type, or a brand.
However Yamaguchi teaches stocking in the vehicle a first order mix and a second order mix, wherein the first order mix includes a first plurality of items and the second order mix includes a second plurality of items, the first plurality of items and the second plurality of items having a different one or more of a price, a type, or a brand; (0217: acquires stock information stored in the stock information storage unit 160 and provides the acquired stock information to the first transmission unit 130. The first transmission unit 130 transmits the stock information provided from the management unit 110 to the customer terminal 300 transmitting the login information to the stock management device 100 (Step S165). The first transmission unit 130 may transmit, as the stock information, an item name, a unit price, and a total stock quantity of an item with the item name, or may transmit, as the stock information, an item name, a unit price, and a stock quantity of an item with the item name for each mobile sales vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan to include stocking in the vehicle a first order mix and a second order mix, wherein the first order mix includes a first plurality of items and the second order mix includes a second plurality of items, the first plurality of items and the second plurality of items having a different one or more of a price, a type, or a brand of Yamaguchi. Motivation to do so comes from the knowledge well known in the art that stocking in the vehicle a first order mix and a second order mix, wherein the first order mix includes a first plurality of items and the second order mix includes a second plurality of items, the first plurality of items and the second plurality of items having a different one or more of a price, a type, or a brand would provide more choices to a group of people to choose from which would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 54, Duncan and Yamaguchi teach the method of claim 46.
Yamaguchi further teaches configuring a point-of-sale system (POS) based on at least one of a present location or a destination of the vehicle; (0187: The sales information acceptance unit 210 accepts sales information including an item name of an item sold by a mobile sale (an item purchased by a customer) of a mobile sales vehicle loaded with the on-board device 200, and a quantity of the item. For example, the sales information acceptance unit 210 is implemented with a point of sales (POS) register. The sales information acceptance unit 210 provides the accepted sales information to the transmission unit 220.).

	As to Claim 56, Duncan and Yamaguchi teach the method of claim 54.
Yamaguchi further teaches when the vehicle is in the first defined geographic area, operating a point-of-sale system (POS) to only accept sales of items from the first order mix; and (0188: the positioning unit 230 receives positional information by use of the Global Positioning System (GPS), and from the received positional information, measures a current position of each of the mobile sales vehicles loaded with the on-board device 200. A means used for measurement of a current position is not limited to the GPS. The positioning unit 230 may measure a current position by use of other information. The positioning unit 230 provides information (current position information) indicating a current position being a positioning result to the transmission unit 220.),when the vehicle is in the second defined geographic area, operating the POS system to only accept sales of items from the second order mix; (0187: The sales information acceptance unit 210 accepts sales information including an item name of an item sold by a mobile sale (an item purchased by a customer) of a mobile sales vehicle loaded with the on-board device 200, and a quantity of the item. For example, the sales information acceptance unit 210 is implemented with a point of sales (POS) register. The sales information acceptance unit 210 provides the accepted sales information to the transmission unit 220.).


Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, (U.S. Patent Application Publication No. US20040192351A1) in view of Yamaguchi et al., (U.S. Patent Application Publication No. 20190188640) in view of Haitani et al., (U.S. Patent Application No. US10019143B1).
	As to Claim 46, Duncan and Yamaguchi teach the method of claim 46.
Duncan and Yamaguchi do not teach wherein presenting the first set of images includes presenting a first branding and presenting the second set of images includes presenting a second branding.
However Haitani teaches wherein presenting the first set of images includes presenting a first branding and presenting the second set of images includes presenting a second branding; (Claim 5: display of a user interface that presents at least two images from a first set of images for a first set of items in a perspective view; receive a first user initiated request to browse the first set of items; a second set of images associated with the second set of items; and cause display of a third updated user interface that includes at least two images from the second set of images), (Fig. 1A Different brands and colors for the item). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan and Yamaguchi to include wherein presenting the first set of images includes presenting a first branding and presenting the second set of images includes presenting a second branding of Haitani. Motivation to do so comes from the knowledge well known in the art that wherein presenting the first set of images includes presenting a first branding and presenting the second set of images includes presenting a second branding would provide more choices to a group of people to choose from which would promote an increase in the sales and would therefore make the method/system more profitable.

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Regulating Food Trucks” describes “The rise in popularity of specialty or gourmet food trucks (where at least some preparation is done in the vehicle) has led to recent code revisions in communities eager to acknowledge this business model but cautious about food safety, traffic, and neighborhood compatibility. While the trend has been most visible in a select number of large cities, it is spreading rapidly through many large and small metropolitan areas across the country. Mobile food vending is increasingly being recognized as a community economic development tool. Food trucks, trailers, and carts (collectively known as mobile food units) provide opportunities for entrepreneurs and small businesses; add interest, vibrancy, and activity to streetscapes and sites; and expand food access in areas underserved by traditional restaurants. Balanced regulations and permitting procedures can help ensure that food trucks have ample vending opportunities within a jurisdiction without posing a threat to brick-and-mortar restaurants, blocking the public right-of-way, or creating a nuisance. Localities often adopt ordinances that address mobile food vending on both public and private property. Sometimes this distinction between public and private locations results in zoning standards for food trucks on private property, while standards for vending on public rights-of-way are addressed in the business licensing, streets, or public health sections of local codes.  Most localities limit food trucks to nonresidential districts, and it is common to establish distancing requirements from existing restaurants, residential districts, or other vendors. Most also enact operational standards such as limitations on hours of operation, mandatory access to restrooms, or noise or sanitation requirements to minimize potential negative impacts. Some ordinances also provide for food truck courts, where multiple food trucks gather at one site to provide more of a destination experience.  While not addressed in this packet, it is also important to note that all mobile food unit operators must also comply with local public health department regulations for food service establishments, whether specific to mobile food vendors or generally applicable to all food service. The first section of this packet includes a short article from APA’s Zoning Practice and links to two other key reports offering regulatory recommendations for food trucks. The following section provides examples of municipal guides to help potential mobile food vendors navigate local zoning regulations. The packet also includes several staff reports discussing proposed zoning or licensing amendments for food trucks. Finally, the packet showcases the wide range of ways in which local communities are regulating food trucks with examples of both local zoning provisions as well as sample licensing provisions for mobile food units and vendors on both public and private properties”.

	

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20100063885A1 teaches similar invention which describes An apparatus, system, and method are disclosed for advertisement complexity scaling via traffic analysis. A motion module receives movement information from one or more sensors. The movement information comprises information relating to a speed of one or more people relative to an advertisement display device. A complexity module maintains an advertisement complexity rating for each of a plurality of advertisements. The advertisement complexity rating is based on an estimated viewing time of each advertisement. An advertisement selection module selects an advertisement from the plurality of advertisements based on the movement information and the advertisement complexity rating of the advertisement. The advertisement selection module correlates the speed of the one or more people relative to the advertisement display device with the advertisement complexity rating such that a higher speed correlates to a lower advertisement complexity rating. A display module displays the advertisement on a display device.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621